Citation Nr: 1543481	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-16 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from October 1981 to October 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss disability is more severe than his current noncompensable (zero percent) evaluation would indicate.

The Veteran was last afforded an appropriate pre-discharge VA examination in August 2010 pertinent to his service-connected bilateral hearing loss. 

The most recent audiometric evaluation was conducted in September 2011 at Landstuhl Regional Medical Center.  However, it is unclear whether the audiologist evaluated the Veteran's hearing loss disability using the Maryland CNC speech recognition test as required by 38 C.F.R. § 4.85(a).  Accordingly, the September 2011 evaluation is inadequate for adjudication purposes.  As the Veteran was last afforded an appropriate VA examination over five years ago and there are no current treatment records pertinent to his hearing loss disability, the Board finds that an additional evaluation would be helpful in resolving the issue raised by the instant appeal.  A new examination is therefore required to obtain updated findings regarding the severity of the Veteran's bilateral hearing loss.

While on Remand any additional private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:


1.  Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any records of recent private treatment records pertinent to his bilateral hearing loss disability, including records from Landstuhl Regional Medical Center.

In order to expedite this case, the Veteran is asked to obtain these records himself and/or inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case quickly.

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his bilateral hearing loss disability.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria and include an opinion regarding the functional effects caused by the Veteran's bilateral hearing loss disability.

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

